            Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 09-20046-09

 TYRONE RAMSEY,

               Defendant.


               ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       This matter comes before the Court on Defendant Tyrone Ramsey’s Motion for

Compassionate Release (Doc. 992) pursuant to 18 U.S.C. § 3582 and Motion to Appoint Counsel

(Doc. 993). Ramsey requests modification of his sentence to time served. For the reasons

explained below, the Court denies Ramsey’s motions.

I.     Background

       On February 6, 2012, Ramsey pled guilty to conspiracy to distribute and possess with

intent to distribute heroin in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(i) and 846 before

Judge Carlos Murguia.1 On August 14, 2012, Ramsey was sentenced to a 188-month term of

imprisonment followed by a four-year term of supervised release.2 Ramsey is currently

incarcerated at FCI Forrest City prison (FCI) in Forrest City, Arkansas. The Bureau of Prisons

(“BOP”) reports 664 inmates at that facility have tested positive for COVID-19, and 1635 have




       1
           Doc. 725.
       2
           Doc. 760.
             Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 2 of 7




been tested. One test remains pending. There are currently 49 active inmate cases.3 Ramsey is

44 years old, and his projected release date from the BOP is June 1, 2024.

        On July 23, 2020, Ramsey filed a motion requesting compassionate release because his

“health and well being are in danger of contracting the Covid-19 because of the circumstances

that are at hand at FCC Forrest City low.”4 Although he has no underlying medical condition

that places him at greater risk of complications from COVID-19, Ramsey argues his release is

warranted because he has demonstrated his commitment to rehabilitation by committing no

infractions while incarcerated, and earning his GED and Associate’s Degree. He also argues

release is appropriate because he has completed over half of his sentence, and he has a home plan

in place if he were released. Ramsey also filed a motion requesting the appointment of counsel.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”5 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.6 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the



          3
            Federal Bureau of Prisons, COVID-19 Coronavirus:COVID-19 Cases, https://www.bop.gov/coronavirus
(last accessed Aug. 30, 2020).
        4
            Doc. 992 at 2.
        5
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        6
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).




                                                           2
             Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 3 of 7




lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. . . .”7 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.8

        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”9 In addition, a court must ensure that any reduction in a

defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”10

        The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;


        7
            18 U.S.C. § 3582(c)(1)(A).
        8
           United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived”); see also United States v. Read-Forbes, No. 12-20099-KHV, --- F. Supp. 3d --
-, 2020 WL 1888856, at *3–4 (D. Kan. Apr. 16, 2020) (analyzing the text, context, and historical treatment of §
3582(c)’s subsections to determine the exhaustion requirement is jurisdictional). Cf. United States v. Younger, No.
16-40012-DDC, 2020 WL 3429490, at *3 (D. Kan. June 23, 2020) (reasoning that, absent direct guidance from the
Tenth Circuit, the Sixth Circuit’s approach articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is
“highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).
        9
            18 U.S.C. § 3582(c)(1)(A).
        10
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                         3
              Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 4 of 7




(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner.11 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.12

III.     Discussion

         A.          Exhaustion

         Ramsey has satisfied the exhaustion requirement described in § 3582(c). Ramsey

requested compassionate release from the Warden at Forrest City prison on April 15, 2020.

Ramsey states that he has not received a response from the Warden, and “it has been well past 30

days.”13 Additionally, the Government has not filed a response to Ramsey’s motion

controverting that he has satisfied the exhaustion requirement. Thus, because more than thirty




         11
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
        12
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).
         13
              Doc. 992 at 2.




                                                          4
              Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 5 of 7




days have passed since Ramsey requested compassionate release from the Warden, this Court

has jurisdiction to decide his motion.14

         B.       Extraordinary and Compelling Reasons

         Having determined Ramsey exhausted his administrative remedies, the Court next

evaluates whether he demonstrates extraordinary and compelling reasons exist warranting

compassionate release. Ramsey argues that the ongoing COVID-19 pandemic, in conjunction

with the conditions at FCI, constitute extraordinary and compelling reasons warranting a

sentence reduction under § 3582(c)(1)(A). Ramsey also emphasizes that he has completed over

half of his sentence, has had no infractions while in prison, and has taken many steps toward

rehabilitation including earning his GED and associate degree while incarcerated.

         Courts nationwide interpret the “extraordinary and compelling” standard differently.

Most agree, however, that in the context of the current global pandemic, an inmate demonstrates

extraordinary and compelling circumstances if he has serious underlying health conditions that

place him at an increased risk of serious illness or death from COVID-19 while incarcerated.15

“The DOJ recently adopted the position that an inmate who presents with one of the risk factors

identified by the [Centers for Disease Control and Prevention] (“CDC”) should be considered as

having an ‘extraordinary and compelling reason’ warranting a sentence reduction.”16



         14
           See United States v. Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 (D. Kan. Apr. 10, 2020)
(holding that if a criminal defendant fails to meet the First Step Act’s exhaustion requirement, the Court lacks
jurisdiction over the motion).
         15
            See, e.g., United States v. Lavy, No. 17-20033-JAR, 2020 WL 3218110 (D. Kan. June 15, 2020)
(granting compassionate release based in part on COVID-19 where the defendant was at risk due to his age,
hypertension, bipolar disorder, and major depressive disorder); United States v. Delgado, No. 3:18-cr-17, 2020 WL
2464685, at *3 (D. Conn. Apr. 30, 2020) (“Since the outbreak of the COVID-19 pandemic, numerous courts . . .
have held that a defendant’s pre-existing health conditions . . . in combination with the increased risks of COVID-19
in prisons constitute ‘extraordinary and compelling reasons’ warranting relief”) (collecting cases).
         16
            See United States v. Martin, No. DKC 04-0235-5, 2020 WL 3447760, at *2 (D. Md. June 24, 2020); see
also U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii)(I) (U.S. Sentencing Comm’n 2018).




                                                          5
             Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 6 of 7




        Here, Ramsey states that he does not suffer from a medical condition that would render

him uniquely susceptible to severe complications should he contract COVID-19. Generalized

concerns about COVID-19, even when the virus has spread within a correctional facility, do not

create the type of extraordinary and compelling circumstances sufficient to justify compassionate

release.17 Accordingly, because Ramsey does not make any individualized showing about his

vulnerability to contracting COVID-19 and having significant health issues, he has not met his

burden to demonstrate extraordinary and compelling circumstances warranting compassionate

release.

        C.       Counsel

        Ramsey also requested the appointment of counsel to assist him with his compassionate

release motion. There is no constitutional or statutory right to the appointment of counsel

beyond the direct appeal of a criminal conviction.18 Under Standing Order 19-1, however, the

Federal Public Defender (“FPD”) was appointed to represent indigent defendants who may

qualify to seek compassionate release under section 603(b) of the First Step Act. That Order was

supplemented by Administrative Order 20-8, which established procedures to address motions

brought on grounds related to the COVID-19 pandemic. Under that Order, the FPD shall notify

the court within 15 days of any pro se individual filing a compassionate release motion whether

it intends to enter an appearance on behalf of the defendant, or whether it seeks additional time to

make such determination. Here, the FPD notified the Court that it did not intend to enter an



        17
          United States v. Seymon, No. 11-CR-10040-JES, 2020 WL 2468762, at *4 (C.D. Ill. May 13, 2020) (“The
Court does not seek to minimize the risks that COVID-19 poses to inmates in the BOP,” however, “the mere
presence of COVID-19 in a particular prison cannot justify compassionate release – if it could, every inmate in that
prison could obtain release.”).
        18
           Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008) (citation omitted); see also United States v.
Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (noting that “[n]o right to counsel extends to a § 3582(c)(2)
motion”) (citations omitted).




                                                         6
         Case 2:09-cr-20046-JAR Document 995 Filed 09/02/20 Page 7 of 7




appearance to represent Defendant. Accordingly, Plaintiff has no right to counsel. Furthermore,

Defendant’s motion demonstrates that he adequately articulates his arguments for relief. Thus,

the Court denies his request for counsel.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Tyrone Ramsey’s

Motion for Compassionate Release (Doc. 992) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Appoint Counsel (Doc. 993)

is DENIED.

       IT IS SO ORDERED.

       Dated: September 2, 2020

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               7
